Order entered December 22, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00920-CV

                     MICHAEL A. MITCHELL, Appellant

                                         V.

             ALEXIS RUCHELLE SOLCHENBERGER, Appellee

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-08604

                                      ORDER

      As requested by this Court, appellant has provided written verification of her

request and payment arrangements for the reporter’s record. Accordingly, we

ORDER Tenesa Shaw, Official Court Reporter for the 192nd Judicial District

Court, to file the reporter’s record on or before January 23, 2023. We DIRECT

the Clerk of this Court to send a copy of this order to Ms. Shaw and all parties.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE